Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the constant velocity joint shown in Figs. 1 & 2 (Species I) in the reply filed on February 17, 2021 is acknowledged.

Claims 13 & 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 17, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the anti-corrosion coating (claims 6 & 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Specification
The disclosure is objected to because at page 6, line 19, “third portion 18b” should be changed to “third portion 18c”.

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites the limitation "the inner race".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 11, 15, 16 & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gehrke, US 4,224,808.  Gehrke discloses a constant velocity joint (10) comprising: 
a shaft (12) extending from an inner race (14) of the constant velocity joint; 
a boot member (21) covering a portion (see Fig. 1) of the shaft; 
a non-metallic (col. 3, lines 33 & 34) sleeve (22) disposed intermediate the shaft and the boot member; and 
a vent channel (24) formed only in the sleeve,
wherein Fig. 1 shows the sleeve does not extend to the inner race of the constant velocity joint,
wherein the boot member defines a first inner region and a second inner region, the first inner region disposed adjacent a first end (right end in Fig. 1) of the boot member and the inner race and the second inner region disposed at a second end (left end in Fig. 1) of the boot member, the first inner region formed between the shaft and the boot member and the second inner region formed between the sleeve and the boot member.

Claims 1, 2, 5, 7, 11, 12 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Connor, US 9,470,271.  Connor discloses a constant velocity joint comprising: 
a shaft (14); 
a boot member (34) covering a portion of the shaft; and 
a metallic sleeve (unnumbered in Fig. 1, but nominally indicated by reference numeral 24 in Fig. 5) disposed intermediate the shaft and the boot member, the sleeve including a vent channel (74) formed only in an outer surface(38) of the sleeve,
.

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Gehrke.  At col. 4. Lines 40-44, Connor discloses a vent channel (74) that can formed in various shapes, but does not expressly disclose the channel helically formed.  At col. 2, lines 13-16 & 58-60, Gehrke teaches helically forming a channel in order to provide a path for venting air.  It would have been obvious to one of ordinary skill in the art to modify the constant velocity joint of Connor by helically forming the channel (74) channel in order to provide a path for venting air as taught by Gehrke.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Connor.  Connor discloses a sleeve, but does not expressly disclose the sleeve formed from a thermoplastic material.  However, it would have been obvious to one having ordinary skill in the art to make the sleeve from a thermoplastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07

Claims 6 & 18 is rejected under 35 U.S.C. 103 as being unpatentable over Connor in view of Mabe, US 10,508,692.  Connor shows a metallic sleeve, but does not expressly disclose the sleeve includes an anti-corrosion coating.  Mabe teaches providing a metallic (col. 6, lines 20 & .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gehrke in view of Mabe.  Gehrke discloses a sleeve 22, but does not expressly disclose the sleeve is formed from a metallic material with an anti-corrosion coating.  Mabe teaches providing a metallic (col. 6, lines 20 & 21) sleeve (27) with an anti-corrosion coating (34) in order to prevent rust (col. 7, lines 1-28).  It would have been obvious to one of ordinary skill in the art to modify the constant velocity joint of Gehrke by forming its sleeve from a metallic material with an anti-corrosion coating in order to provide a rust resistant sleeve as taught by Mabe.

Allowable Subject Matter
Claim 20 is allowed.

Claims 8-10 & 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Greg Binda/Primary Examiner, Art Unit 3679